IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43185

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 371
                                                )
       Plaintiff-Respondent,                    )    Filed: February 3, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
SAUL HERNANDEZ,                                 )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Saul Hernandez pled guilty to felony driving under the influence. I.C. §§ 18-8004, 18-
8005(6). In exchange for his guilty plea, an additional charge was dismissed. The district court
sentenced Hernandez to a unified term of ten years, with a minimum period of confinement of
two years. The district court retained jurisdiction, and Hernandez was sent to participate in the
rider program.
       After Hernandez completed his rider, the district court relinquished jurisdiction.
Hernandez also moved for I.C.R 35 reduction of his sentence, which the district court denied.
Hernandez appeals, claiming that the district court erred by refusing to grant probation.

                                                 1
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.           We hold that
Hernandez has failed to show that the district court abused its discretion in relinquishing
jurisdiction.
        The order of the district court relinquishing jurisdiction is affirmed.




                                                  2